DETAILED ACTION

The present application (Application No. 16/193,217) is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02 February, 2022, has been entered.


Status of Claims

Claims 1, 8, 15, have been amended. Claims 6-7, 14, 20, were previously canceled. Therefore, claims 1-5, 8-13, 15-19, are currently pending and addressed below.


Claim Interpretation

The invention delivers an advertisement based on an emotional state of the user, and different advertisements having different emotional-state target criteria matching the present emotional state of the user, are selected. If at a particular moment a particular emotional state is determined then: (i) delivery of an ad may be deferred or delayed or (ii) an advertisement may be sent anyway. Either way, now or later the advertisement is based on the emotional state of the user.


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-6, 8-13, 15-19, 21-23, rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1, 8 and 15, as amended, now recite “inhibiting transmission of the selected advertisement based at least in part on the sensed emotion, wherein inhibiting the transmission of the selected advertisement comprises delaying the selected advertisement for at least a default period of time and providing a less targeted or a new unseen advertisement to the user”. 
The invention delivers an advertisement based on an emotional state of the user, and different advertisements having different emotional-state target criteria matching the present emotional state of the user, are selected.
This recitation is not clear. The claim recites: An ad is selected (presumably for transmission). If the timing is inappropriate, then transmission of the selected ad is delayed by a default period of time. The claim then recites that this delaying by a default period of time additionally “comprises “providing a less targeted or a new unseen advertisement to the user”, and likewise additionally comprises “providing a recommendation of a time to deliver the selected advertisement to the user based at least in part on the sensed emotion”. There is no active recited action for after the default period is over.
The original disclosure does not support such claim recitation and claim scope. Rather the original disclosure merely echoes the generic claim language and fails to articulate any technical explanation for how the generic functions are achieved
Particularly with regard to the claimed functions, instant figure 5 discloses that based on a determination that “it is not a good time to send the advertisement”, then sending the advertisement (or the time for sending the advertisement) may be “deferred” “or” (therefore in the alternative, emphasis added) an “appropriate advertisement may be selected”, (se also par. 67), wherein it is noted there is only support in the specification for one of either an advertisement deferral or in the alternative, selecting another somehow appropriate advertisement when “it is not a good time”, but not for both, as the now amended claimed language appears to suggest.
The dependent claims inherit the deficiencies of the parent independent claims. The subject limitation should be cancelled in the next response, or if Applicant attempted to say something different that finds support in the specification, then appropriate clarification, indication of support and correction is required.
Par. 67 also discloses In one or more embodiments of the invention, items that are less targeted to the user can be provided or an advertisement that a user had not seen before if the timing is inappropriate.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 12, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 


Claims 1, 8 and 15, as amended, now recite “receiving an advertisement based at least in part on the user information”, and further recite “selecting an advertisement based on one or more advertisement service levels”.
If the advertisement that was received is not the advertisement that is selected, then the received advertisement is NFDM since it 
If on the other hand the  advertisement that was received is the advertisement that is selected, then there is no real step or functionality of “selecting” since the advertisement has already been determined.
Either way the claim language is very confusing and unclear, and one can only guess how to interpret the claims or determine support.

Claims 1, 8 and 15, as amended, recites the limitation “providing a less targeted advertisement”. This limitation is indefinite, since there is no basis to ascertain what is “a less targeted advertisement”. “Providing a less targeted advertisement” is merely an idea.

Claims 1, 8 and 15, as amended, now recite “inhibiting transmission of the selected advertisement based at least in part on the sensed emotion, wherein inhibiting the transmission of the selected advertisement comprises delaying the selected advertisement for at least a default period of time and providing a less targeted or a new unseen advertisement to the user”. 
This recitation is not clear  It is totally unclear from this recitation whether after a delay of a default period of time  “a less targeted or a new unseen advertisement” is provided to the user, or whether after a delay of a default period of time  a “normally” targeted advertisement” is provided to the user, and  a less targeted or a new unseen advertisement is in the meantime provided before the default period of time.
Either scenario is not supported in the specification as explained in the 112(a) rejection above. As explained in the 112(a) rejection above, based on a determination that “it is not a good time to send the advertisement”, the specification only teaches either “inhibiting transmission of the selected advertisement based at least in part on the sensed emotion”, or selecting an appropriate advertisement (which the examiner understands to be equivalent to the claimed step  of “providing” an appropriate advertisement).
When the claim is read in a vacuum, ignoring the lack of support associated with it, the limitation “inhibiting transmission of the selected advertisement based at least in part on the sensed emotion, wherein inhibiting the transmission of the selected advertisement comprises delaying the selected advertisement for at least a default period of time and providing a less targeted or a new unseen advertisement to the user”. 
The plain English meaning would probably be that there is a step of inhibiting and that there is also a step of providing a less targeted or a new unseen advertisement to the user comprised in that is without determining support in the specification,
The claim therefore does not teach providing a “fully” targeted advertisement under any circumstance.


Claim Rejections - 35 USC § 101
 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5, 8-13, 15-19, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1: In the instant claims 1-5 are directed to a method (a process), claims 8-13 are directed to a system (an apparatus), and claims 15-19 are directed to a product, therefore the claims are directed to statutory categories of invention.
Step 2A- Prong 1: The independent claims comprise steps of: receiving, by a processor, user information for a user; receiving an advertisement based at least in part on the user information; sensing an emotion of the user, wherein sensing the emotion utilizes one or more sensors to determine an emotional state of the user; selecting an advertisement based on one or more advertisement service levels, wherein each of the one or more advertisement service levels indicate a probability the selected advertisement results in a purchase; inhibiting transmission of the selected advertisement based at least in part on the sensed emotion; and providing a recommendation of a time to deliver the selected advertisement to the user based at least in part on the sensed emotion.
The independent claims are directed to "...sensing an emotion of the user... to determine an emotional state of the user; inhibiting transmission of the advertisement based at least in part on the sensed emotion; and providing a recommendation of a time to deliver the advertisement to the user based at least in part on the sensed emotion.". Accordingly, the claimed steps represent a method of organizing commercial interactions comprising advertising, marketing and sales activities, which falls within the “Certain Methods of Organizing Human Activity” abstract idea grouping, wherein all the claim steps can be seen as being part of the abstract idea of providing an recommendation.
Step 2A- Prong 2: The additional technical element(s) of "a processor", "one or more sensors", "a storage medium, the storage medium being coupled to a processor", "a computer program product...comprising a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor", and "a user device" is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function of processing, communicating, storing and displaying) such that it amounts to no more than mere instructions to apply the exception using a generic computer component as discussed in MPEP 2106.05(f).  Furthermore, the additional functional element(s) of "utilizing one more sensors" is/are considered to be generic computer function and/or field of use limitations, and the "receiving" and "transmit[ting]" is/are considered to be insignificant extra-solution activity as discussed in MPEP 2106.05(g) and does not meaningfully limit the claim.
The “service level” selection is merely a reflection of sorting or using a scale of sentiment levels in order to recommend a time to present the advertisement. There is no particular algorithm here that would distinguish from merely reciting steps of steps of collecting/tracking user data (transmitting, receiving), analyzing data, making determinations, and displaying data.
Dependent claim(s) 5, 10, 13 and 17 depend(s) from claim(s) 1, 8 and 15, respectively and includes all of the limitations of claim(s) 1, 8 and 15.  Therefore, claim(s) 5, 10, 13 and 17 recite(s) the same abstract idea of claim(s) 1, 8 and 15. Dependent claim(s) 5, 10, 13 and 17 recite(s) the additional elements of:
>    "transmit the advertisement at the recommended time to a user device" (claims 5 and 13)
>    "wherein sensing the emotion utilizes one or more sensors" (claims 10 and 17)
The additional technical element(s) of "a user device" and "one or more sensors" is/are recited at a high-level of generality (i.e. as a generic processor performing a generic computer function) as functional generic computer components that perform the generic functions of processing, communicating, storing and displaying, all common to electronics and computer systems. Furthermore, the additional functional element(s) of "utilizing one more sensors" is/are considered to be generic computer function and/or field of use limitations, and the and "transmit[ting]" is/are considered to be insignificant extra-solution activity and does not meaningfully limit the claim.
Accordingly, the additional elements recited above do not integrate the abstract idea/judicial exception into a practical application because it does not impose any meaningful limits on practicing the abstract idea. More specifically, the additional elements fail to include (1) improvements to the functioning of a computer or to any other technology or technical field (see MPEP 2106.05(a)),    (2) applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (see Vanda memo), (3) applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)),    (4) effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)), or (5) applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(e) and Vanda memo).
Step 2B: At this point, either under the “Certain Methods of Organizing Human Activity” grouping scenario where all the claim steps can be seen as being part of the abstract ideas, the analysis is terminated because the same analysis with respect to Step 2A Prong Two applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. 
The above extra-solution activity elements appear to merely apply the abstract concepts to a technical environment in a very general sense - i.e. tracking/correlating, receiving, transmitting, storing. These steps are elements that the courts have recognized as well-understood, routine, conventional activity in particular fields. (MPEP-2106.05(d).II.). The claims do not provide an inventive concept (significantly more than the abstract idea). The claims are is ineligible.


 Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8-13, 15-19, are rejected under 35 U.S.C. 103 as being unpatentable over Cudak et al. (US 2015/0264146) (hereinafter “Cudak4146”), in view of Edwards et al. (US 2018/0349923) (hereinafter “Edwards9923”), and further in view of French et al. (US 2016/0086230) (hereinafter “French6230”).

Regarding claims 1, 8, 15, Cudak4146 discloses: a computer-implemented method for performing emotion-awareness timing delivery of advertisements, the computer-implemented method comprising:
(receiving, by a processor, user information for a user). (receiving an advertisement based at least in part on the user information). 
(inhibiting transmission of the selected advertisement based at least in part on the sensed emotion, wherein inhibiting the transmission of the selected advertisement comprises delaying the selected advertisement for at least a default period of time).
(providing a recommendation of a time to deliver the selected advertisement to the user based at least in part on the sensed emotion).
Cudak4146 discloses: 
In reference to a particular message (i.e., a message from Gary’s son to Gary), the current sentiment of the message recipient (i.e., Gary) is used to determine the best time to deliver the message, so that this message recipient (i.e., Gary) will be more prone or likely to relate in a positive way to the message. (see at least Cudak4146, ¶27). In response to a determination that the message recipient is in a bad mood, delivery of the message to the message recipient is delayed until such time when “a target sentiment” of the message recipient is reached when the emotional state of the recipient will indicate a higher willingness to receive the message. (see at least Cudak4146, ¶27-37).
Time limits for delivering a message wherein time limits may be adjusted (see at least Cudak4146, ¶20). The delay may be based on a determination of a better time to transmit the message in determined by a transition inas a sentiment from negative to positive (see at least Cudak4146, ¶27-28). 
The delay may be based on a determination of a sentiment from negative to positive (see at least Cudak4146, ¶27-28). These time limit and/or emotional state improvement represent “a default period of time”, and “a recommendation of a time to deliver”
Target sentiment criteria associated with the particular message which must conditionally be met for (required) for delivery of the message. (see at least Cudak4146, ¶27-28, 37).

(a storage medium, the storage medium being coupled to a processor) ; (the processor) (a computer-readable storage medium having program instructions embodied therewith, the program instructions executable by a processor). System comprising computing devices, processors, servers, memory, computer readable media, interfaces and software instructions stored in memory that enable the system to execute the steps of the method over network communications and to enable interaction between participants and the system (see at least Cudak4146, fig. 1-2, ¶41-44). 

Cudak4146 does not disclose: (sensing an emotion of the user, wherein sensing the emotion utilizes one or more sensors to determine an emotional state of the user). 
However.Edwards9923 discloses: System and method for inferring a present emotional state of a user of a content distribution network from a set of information collected by devices in the content distribution network, determining, based at least in part on the present emotional state, a time at which to present an advertisement to the user, and dynamically adapting an advertisement presented to the user at the time in response to the present emotional state. (see at least Edwards9923, abstract).
Examples of the present disclosure collect user-specific data from sensors, devices, and social media that can be used to infer a present emotional state of a particular user. Other user information recorded by a sensor in a user's mobile phone, smart home device. (see at least Edwards9923, ¶12, 32).
More specifically, both Cudak4146 in view of Edwards9923 are directed towards inferring an emotional state of a user. Edwards9923 teaches the improvement that the inferring an emotional state is performed by a sensor;
  therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Cudak4146 in view of Edwards9923; to include using a sensor to infer an emotional state of the user. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (using a sensor to infer an emotional state of the user) to improve a similar method (inferring an emotional state of a user) in the same way. This improved functionality for responding to user queries is a predictable result within the capabilities of one of ordinary skill in the art, in view of the ubiquitous use of sensors.

Cudak4146 does not disclose (and providing a less targeted or a new unseen advertisement to the user).
Edwards9923 discloses:
Determination that an advertisement should not be presented to the user at the current time (see at least Edwards9923, ¶35). The recommendation server 115 may also be able to generate a recommendation regarding the timing and manner with which the advertising material is presented to the user or group of users (see at least Edwards9923, ¶21).
In step 208, the recommendation server 115 extracts real-time information about the present emotional state of a user (or a group of users) of the network 100 from the data packets (e.g., from the payloads of the data packets). (see at least Edwards9923, ¶31).
In step 212, the recommendation server 115 determines whether to present an advertisement to the user at the current time, based on the user's inferred present emotional state. (see at least Edwards9923, ¶34).
If, however, the recommendation server 115 concludes in step 212 that an advertisement should be presented to the user at the current time, then the method 200 proceeds to step 214. In step 214, the recommendation server 115 generates a recommended advertisement (e.g., a television or radio commercial, and Internet advertisement, a digital billboard advertisement, etc.) to present to the user, based on the user's inferred present emotional state. For instance, if the recommendation server 115 infers that the user is presently sad, then the recommendation server 115 may recommend presenting a particular advertisement to the user that has a generally upbeat tone or that promotes a "feel good" product. (see at least Edwards9923, ¶36).
Per above Edwards9923 teaches: Selecting an advertisement (from among a plurality of possible advertisements) based on an inferred present emotional state of a user; and further, based on the inferred present emotional state of a user, (i) presentation of an advertisement may be delayed, or alternatively, (ii) an advertisement for presentation to the user that is appropriate for this particular present emotional state of the user may be selected/provided.
It is further noted that an advertisement based or directed to a particular mood or sensed emotional state that is different or opposite to another emotional state, is indeed “less targeted” (less targeted) and certainly different (a new unseen advertisement) than an advertisement directed to a different or opposite/counter emotional state.

Per above Cudak4146 teaches a “base” method wherein based on the inferred present emotional state of a user, (i) presentation of a message an advertisement may be delayed, and/or alternatively, (ii) an advertisement for presentation to the user that is appropriate for this particular present emotional state of the user may be selected/provided, and Edwards9923 teaches a “comparable” method, which offers the improvement that the message can be an advertisement, and that an advertisement is generally selected (from among a plurality of possible advertisements) based on an inferred present emotional state of a user;
  therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to expand Cudak4146 in view of Edwards9923; to include providing a less targeted or a new unseen advertisement to the user. One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (providing a less targeted or a new unseen advertisement to the user) to improve a similar method (providing advertisement content based on emotional state) in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand Cudak4146 in view of Edwards9923, since now or later the method still remains of selecting and providing advertisement content based on emotional state of a user.

The combined system of Cudak4146 and Edwards9923 does not disclose: (selecting an advertisement based on one or more advertisement service levels, wherein each of the one or more advertisement service levels indicate a probability the selected advertisement results in a purchase).
French6230 discloses: An implementation in which advertising content considered and selected for delivery to a user is based on a score which indicates the probability of a user to express a positive or negative opinion regarding a product, a probability of a user to purchase or express a level of satisfaction with a product, or other attitudes or tendencies of a user with a certain product (see at least French6230, ¶25, see also ¶20, 84-85, 91). ([0036],    [0038],    [0041]).
In French6230 the positive or negative opinion or attitude represents a predicted probability of an emotional state of a user.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the combined system of Cudak4146 and Edwards9923, to include the specific purchase probability element as claimed. The rationale for combining in this manner is that both the combined system of Cudak4146 and Edwards9923, and French6230, are directed towards sentiment-based elements in content selection techniques. French6230 further offers the improvement that the advertisement selection process is directed towards predicting ad performance elements, where said predictions extends to purchases.
One of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since doing so is applying a known technique (ad probabilities re purchase-type behavior in French6230) to improve a similar method (providing advertisement content based on emotional state) in the same way. Further, one of ordinary skill in the art at the time of the invention would have been motivated to expand in this way, since this combination obtains the predictable result of selecting the most appropriate, relevant and effective ad with the additional marketing benefit of predicted purchase data. 

Regarding claims 2, 9, 16, Cudak4146 in view of Edwards9923 and French discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Cudak4146 discloses: (wherein inhibiting the transmission of the advertisement is based at least in part on a group threshold). Numerical sentiment threshold of a group of users (see at least Cudak4146, ¶24-25, 39).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Ken9715 in view of Cudak4146 Ken9715 to include “inhibiting”  functionality of a group of people. The motivation for this expansion is that it enables the system to address the sentiment of a larger audience at once, thereby enhancing the targeting functionality of the system.

Regarding claims 3, 11, 18, Cudak4146 in view of Edwards9923 and French6230 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.
Cudak4146 further discloses: (wherein inhibiting the advertisement for a period of time is based at least in part on one of the sensed emotion or a detected event). Determining the optimal time to deliver advertising content to a user based on detected emotion/mood  (see at least Cudak4146, ¶27-37). Time limits for delivering a message wherein time limits may be adjusted (see at least Cudak4146, ¶20).


Regarding claims 4, 12, 19, Cudak4146 in view of Edwards9923 and French6230 discloses: All the limitations of the corresponding parent claims (claim 1; claim 8; and claim 15; respectively) as per the above rejection statements.

Cudak4146 further discloses: (matching the advertisement with a period of time based at least in part on one of the sensed emotion or a detected event).  (see at least Cudak4146, ¶27-37). Time limits for delivering a message wherein time limits may be adjusted (see at least Cudak4146, ¶20).

Regarding claims 5, 13, Cudak4146 in view of Edwards9923 and French6230 discloses: All the limitations of the corresponding parent claims (claim 1; and claim 8; respectively) as per the above rejection statements.
Cudak4146 further discloses: (transmitting the advertisement at the recommended time to a user device).  (see at least Cudak4146, ¶27-37). Time limits for delivering a message wherein time limits may be adjusted (see at least Cudak4146, ¶20).

Regarding claims 10, 17, Cudak4146 in view of Edwards9923 and French6230 discloses: All the limitations of the corresponding parent claims (claim 10; and claim 15; respectively) as per the above rejection statements.
As explained in the rejection of the parent  claims, Cudak4146 in view of Edwards9923 teaches: (wherein sensing the emotion comprises utilizing a plurality of sensors to determine an emotional state of the user).
Examples of the present disclosure collect user-specific data from sensors, devices, and social media that can be used to infer a present emotional state of a particular user. Other user information recorded by a sensor in a user's mobile phone, smart home device. (see at least Edwards9923, ¶12, 32).


Response to Arguments

Applicant's arguments filed 06/04/2021 have been fully considered but they are not persuasive.

35 U.S.C. 101 
The invention collects user data, and based on analyzing these user data, a most appropriate advertisement is selected, which is a most basic advertising feature. 
Nothing in the claims sees to recite a claimed invention directed towards improving the accuracy of the travel routes using the dynamic conditions by clustering the nodes in a plurality of collections.

35 U.S.C. 102/103
New grounds of rejection necessitated by the amendments are presented Applicant's arguments regarding 35 U.S.C. 102/103 rejections, are considered moot since newly amended claim limitations have been addressed by the new grounds of rejection above. 


Conclusion

. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure . 

Hajiyev et al. (US 2 017/00818008)
>    uses collected behavioral data and in particular emotional response data obtained from facial images of the user to generate or otherwise control ad invention or ad display on the fly
Sherer et al. (US 2016/0314490)
>    dynamically alters advertising to be more effective based on sensory cues, detected emotion, etc.
Non-Patent Literature reference: "20+ Emotion Recognition APIs That Will Leave You Impressed, and Concerned", by Bill Doerrfeld. Nordic APS. December 31, 2015.
>    details a plurality of emotion recognition systems used to perform emotion detection, sentiment analysis, etc.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mario C. Iosif whose telephone number is (571)270-7785.  The examiner can normally be reached on M-F 8:30-5:30 teleworking teleworking.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Mario C. Iosif/Primary Examiner, Art Unit 3681